PLATT, District Judge.
The report of the referee, to whose ability and fairness it gives me pleasure to attest, and the voluminous insistence of counsel for the creditors, have induced a very careful examination of the record. Having done soj I am ready to state briefly how the matter strikes me. It ought, in my opinion, to be counted against me for blame if I should disregard his advice. His conclusions of fact, of course, I must accept. As to errors of law, I can find no evidence wrongfully admitted which can have injured the creditors, and no evidence wrongfully rejected which could have helped them if it had been admitted. The case really turns on the question of when the bankrupts found out that they were insolvent. It is clear that their financial condition as shown by the *117April, 1888, inventory, was in evidence, at the solicitation of counsel for the creditors. That statement showed that the alleged bankrupts were then $16,000 or $17,000 to the good. They filed their petition in the fall. The referee finds that they did not know of their insolvency until shortly before the filing. The trouble in this case is the one which frequently appears. A going business has a certain value, but as soon as the business dies the depreciation in the value of assets is enormous. It is unreasonable to expect in any case that the parties will appreciate their situation until the certainty of stoppage stares them in the face. Courage and hope are very important factors in a business career, but they frequently lead their possessor beyond the danger line.
The report of the referee is accepted, and the bankrupts are discharged.